DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 11/29/2021 has been considered.  

Response to Amendment


This office action has been changed in response to the amendment filed on 11/29/2021.  
Claims 1, 7 and 11 have been amended.  Claims 2, 3, 8, 9, 14 and 15 have been canceled.  Claims 6, 12 and 18 were canceled previously.  

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Ryoo in view of Säily fails to teach “an access rejection message including (i) a check value generated by the second base station based on a key of the terminal and the access rejection message” wherein “the check value is indicative of authenticity of the access rejection message” (Page 7), the Examiner respectfully disagrees.  

In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.’” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).
	The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  
	Accordingly, the Examiner respectfully disagrees with the Applicant’s assertion.  






In response to the Applicant’s argument that the shortMAC-I of Säily is different from the “check value” of amended independent claims (Pages 7-8), the Examiner respectfully disagrees.  
As discussed above, the manner in which the “check value” is generated does not matter when the data is not utilized in the claim, when “generated” is not an active step, and the data is simply being received.  
In response to the Applicant’s argument that “network verification and/or acknowledgement of the successful authentication of the UE is different from authenticity of the message which includes the shortMAC-I” (Page 8), the Examiner respectfully disagrees.  
There is no active step in the claim of the “authenticating” occurring at the device receiving said message.  Accordingly, as seen above, this qualifies as being non-functional descriptive material.  








In response to the Applicant’s argument regarding claims 5 and 11 that Ryoo does not teach or suggest a check value generated by a second base station (Page 11), the Examiner agrees.  
Initially, it is noted with appreciation that the Applicant has attempted to provide additional details of how the “check value” is generated.  Unfortunately, as described below, these details are not active steps within the method and the amount of patentable weight that should be applied to the claim limitations are in question.  
The active steps of the method are “receiving” and “sending”.  The “check value generated by a second base station” is a description of the data found in the “access rejection message”.  The “generating” of the check value is not an active step within the method in question.  Interactions with the “second base station” have not been claimed.  
With respect to “determining, by the terminal, another check value according to the key and the access rejection message”, the Examiner’s view is that since the terminal can successfully decode MSG4 on SRB1 that has had security applied to it by the base station using the security key from the previous base station (see Ryoo Page 20 [0289, 0290 and 0297] i.e. using the KgNB); the terminal has effectively verified the check value according to the key and the access rejection message by determining the validity of the access rejection message.  
When the decoding is a success or fails (as seen in Jobst), it is well known within the art that the message can be trusted or cannot be trusted (due to the error).  (Jobst Col. 11 lines 44-59)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US-2019/0191483 hereinafter, Ryoo) in view of Hui et al. (KR2009/0046688A hereinafter, Hui) and Säily et al. (US-2020/0288362 hereinafter, Säily).
	Regarding claim 1, Ryoo teaches a method, comprising:
	receiving, by a first base station (Fig. 20A [120]), an access resume request (Fig. 20A [2015]) of a terminal; (Fig. 20A [110]) and
sending, by the first base station, a request message responsive to receiving the access resume request; (Page 17 [0253], Fig. 20A [127] and Page 20 [0287 and 0289]),
	sending, by the first base station (Fig. 20A [120]), the access rejection message (Fig. 20A [2019] and Page 20 [0297]) to the terminal.  (Fig. 20A [110])
Ryoo differs from the claimed invention by not explicitly reciting receiving, by the first base station from the second base station, an access rejection message including (note: the broadest reasonable interpretation of the remainder of the claim is that the access rejection message includes data as the specifics values are not utilized in the claim) (i) a check value generated by the second base station based on a key of the terminal and the access rejection message, and (ii) a waiting time indicative of a time for the terminal to send another access resume request, wherein the check value is indicative of authenticity of the access rejection message.  
	In an analogous art, Hui teaches a handover method and system (Abstract) that includes receiving, by the first base station (Fig. 1 [110]) from the second base station (Fig. 1 [130]), an access rejection message (Fig. 1 [155]) including data.  (Fig. 5 and Page 3 “The anchor station 130 receiving the handover request message informs the current access RS 110 of the MS handover rejected with the handover response message (for example, the MOB-RSHO-RSP message shown in FIG. 5).“)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryoo after modifying it to incorporate the ability to have the anchor base station perform the security verification of the message Hui since it enables secure access reassociations during times of high system load.  (Säily Page 4 [0052] and Page 8 [0100])
	Regarding claim 4, Ryoo in view of Hui and Säily teaches wherein sending, by the first base station, the access rejection message to the terminal comprises:
	sending, by the first base station, the access rejection message to the terminal when1 at least one of: a current congestion coefficient is greater than a first threshold value, or a number of currently accessed terminals is greater than a second threshold value.  (Ryoo Page 7 [0125] and Fig. 15 [1565])
	Regarding claims 7 and 10, the limitations of claims 7 and 10 are rejected as being the same reasons set forth above in claims 1 and 4.  Additional structure (processor and transceiver) can be seen in Ryoo Fig. 23 [2320 & 2310].  
Regarding claims 13 and 16, the limitations of claims 13 and 16 are rejected as being the same reasons set forth above in claims 1 and 4.  Additionally structure can be found in Page 4 [0062].  
Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US-2019/0191483 hereinafter, Ryoo) in view of Säily et al. (US-2020/0288362 hereinafter, Säily) and Jobst et al. (US-6,707,915 hereinafter, Jobst).
Regarding claims 5 and 17, Ryoo teaches a method, comprising:
	sending, by a terminal (Fig. 20A [110]), an access resume request (Fig. 20A [2015]) to a first base station; (Fig. 20A [120]) 
	receiving, by the terminal (Fig. 20A [110]) from the first base station (Fig. 20A [120]), an access rejection message (Fig. 20A [2019]) in response to the access resume request (Fig. 20A [2015]), the access rejection message including:
		a check value generated according to a key of the terminal and the access rejection message, (Page 20 [0291] “If the UE context is successfully retrieved, the new base station may transmit an RRC connection reconfiguration response message as the MSG4 to the terminal 110 via SRB1 based on the security key information included in the retrieved UE context. Here, the MSG4 includes security key information for the new base station.” and [0297], for further reference, see Page 19 [0280] through Page 21 [0299] i.e. the entire message is encrypted based on the security key of the UE found in the previous base station and transmitted on SRB1) and
	a waiting time indicative of a time for the terminal to send another access resume request;  (Page 20 [0295 & 0297])
determining, by the terminal, the validity of the access rejection message; (Page 20 [0289 & 0297] i.e. successfully decoding the SRB1 transmission allows the UE to know the base station is genuine, see additionally discussion surround Fig. 20B) and
	when the another check value is same as the received check value, accepting the access rejection message, or (Page 20 [0289 & 0297] i.e. implicitly understand)
	when the another check value is different from the received check value, discarding the access rejection message.  
	Ryoo differs from the claimed invention by not explicitly reciting a check value generated by a second base station according to a key of the terminal and the access rejection message.   
	In an analogous art, Säily teaches a method and device for supporting mobility in low activity states (Abstract) that includes sending, by the first base station (Fig. 6 [xGN]), a request message (Fig. 6 [4]) to the second base station (Fig. 6 [yGN]), the request message including part or all of the access rejection message (Page 4 [0047], Page 5 [0057] and Fig. 6 [4] note: the Examiner’s view is that at least, the ID of the UE is included in both this message and the response message to the UE in order to properly route the message to the correct UE) and receiving, by the first base station, a response message (Fig. 6 [6]) from the second base station, the response message including the check value generated based on the key and the access rejection message.  (Page 6 [0071])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryoo after modifying it to incorporate the ability to have the anchor base station perform the security verification of the message of Säily since it enables secure access reassociations during times of high system load.  (Säily Page 4 [0052] and Page 8 [0100])
Ryoo in view of Säily from the claimed invention by not explicitly reciting determining, by the terminal, another check value according to the key and the access rejection message.  
	In an analogous art, Jobst teaches a method and device for data transfer verification based on unique ID codes (Abstract) that includes calculating a hash value to ensure the calculated hash value matches the decrypted value to ensure the transmission was free of errors.  (Col. 11 lines 44-59, Fig. 4, Fig. 7 and Fig. 8) 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryoo in view of Säily after modifying it to incorporate the ability match a calculated hash value of Jobst since it verifies the validity of the information/sender.  (Jobst Col. 1 line 52 through Col. 2 line 13)
Additionally structure with respect to claim 17 can be found in Ryoo Page 4 [0062].
Regarding claim 11, the limitations of claim 11 are rejected as being the same reasons set forth above in claim 5.  Additional structure can be seen in Ryoo Fig. 24.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).